 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   TAYLOR EMERICK, an individual,                      CASE NO.: 3:18-cv-1576-GPC-LL
12                                      Plaintiff,
                                                         ORDER GRANTING MOTION FOR
13   v.                                                  LEAVE TO FILE AN AMENDED
                                                         COMPLAINT
14   REGUS MANAGEMENT GROUP, LLC,
     a Delaware corporation, an DOES 1
15                                                       [ECF No. 12]
     through 25, inclusive
16                                   Defendants.
17
18
           Before the Court is Plaintiff Taylor Emerick (“Plaintiff”) Motion for Leave to File
19
     a First Amended Complaint, filed on April 12, 2019. ECF No. 26. No oppositions have
20
     been filed. Upon review of the moving papers, the Court finds good cause to permit the
21
     filing of a First Amended Complaint.
22
           On July 18, 2018, Plaintiff filed the present wrongful termination action against
23
     Defendant Regus Management Group LLC (“REGUS”) alleging four causes of action:
24
     91), violation of the California Fair Employment and Housing Act (“FEHA”) and the
25
     California Family Rights Act (“CFRA”); (2) retaliation in violation of the CFRA;
26
     wrongful termination in violation of public policy; and (4) unfair business practices.
27
     However, on October 4, 2018, Plaintiff’s former counsel passed away and a Notice of
28

                                                     1
                                                                             3:18-cv-02856-GPC-MSB
 1   Death was filed on or about October 22, 2018. Plaintiff then began her search for a new
 2   attorney, and on March 5, 2019, Corey Hanrahan and Aisley Gilliland were substituted
 3   into this case on Plaintiff’s behalf. In response to Plaintiff’s noticed motion, the Court
 4   modified its scheduling order on March 19, 2019, to extend all previously set dates and
 5   extended Plaintiff’s time to file a Motion for Leave to Amend to April 15, 2019. ECF
 6   No. 23.
 7         Rule 15(a) of the Federal Rules of Civil Procedure states that, after the initial
 8   period for amendments as of right, pleadings may only be amended by leave of court,
 9   which “[t]he court shall freely give when justice so requires.” Fed. R. Civ. P. 15(a)(2).
10   Courts commonly use four factors to determine the propriety of a motion for leave to
11   amend: bad faith, undue delay, prejudice to the opposing party, and futility of
12   amendment. Ditto v. McCurdy, 510 F.3d 1070, 1078-79 (9th Cir. 2007); Loehr v.
13   Ventura Cnty. Cmty. Coll. Dist., 743 F.2d 1310, 1319 (9th Cir. 1984); Howey v. United
14   States, 481 F.2d 1187, 1190 (9th Cir. 1973). “When weighing these factors . . . all
15   inferences should be made in favor of granting the motion to amend.” Hofstetter v.
16   Chase Home Fin., LLC, 751 F. Supp. 2d 1116, 1122 (N.D. Cal 2010) (citing Griggs v.
17   Pace Am. Grp., Inc., 170 F.3d 877, 880 (9th Cir. 1999)).
18         Here, the Court finds that Plaintiff’s instant motion is made in good faith and was
19   timely filed in accordance to the guidelines set forth by this Court’s Scheduling Order on
20   March 19, 2019. ECF No. 23. Plaintiff provides articulable reasons to support that her
21   amendment. Specifically, she seeks provide “greater fullness of detail to all four causes
22   of action” and wishes to remedy any factual inconsistencies to conform to the
23   documented facts revealed from discovery to date. ECF No. 26 at 3. Moreover, the
24   Court finds that Plaintiff’s unopposed amendment to the complaint will not produce any
25   undue delay or prejudice to the Regus. Thus, the Court finds good cause to permit the
26   filing of a First Amended Complaint.
27   //
28   //

                                                   2
                                                                              3:18-cv-02856-GPC-MSB
 1         IT IS HEREBY ORDERED:
 2         1) Plaintiff’s Motion to Amend/Correct the First Amended Complaint, ECF No.
 3            26, is GRANTED; and
 4         2) Regus’ Motion to Dismiss the Complaint, ECF No. 15, is DENIED AS
 5            MOOT.
 6   Plaintiff shall file her First Amended Complaint no later than 20 days from the date of
 7   this order. The hearing on the motion set for June 21, 2019 has been vacated.
 8         IT IS SO ORDERED.
 9   Dated: June 6, 2019
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 3
                                                                            3:18-cv-02856-GPC-MSB
